Title: To George Washington from Charles Pinckney, 20 September 1791
From: Pinckney, Charles
To: Washington, George



Dear Sir
September 20: 179⟨1⟩ In Charleston [S.C.]

I had the honour to write you lately by the Delaware since which an occasion makes it necessary for me to address you again, on the subject of the inclosed application to me from the general Assembly of St Domingo—By these inclosures you will percieve the wretched & distressed situation in which these unhappy people are & I am afraid if not checked in time it is a flame which will extend to all the neighbouring islands, & may eventually prove not a very pleasing or agreeable example to the Southern States—I have considered it in some measure my duty to transmit this application with my answer, which was the only one my situation would permit—I believe it has been in the power of M: Polony to procure some shipments of Grain here, & every assistance which can be afforded by individuals no doubt will chearfully be given—taking it for granted you have been particularly informed of their situation it is unnecessary for me to repeat it. The detail of the almost indiscriminate Slaughter of all the whites who had fallen into their hands—The conflagration of the largest & most valuable Sugar Estates on the Island—The general destruction of property, & a probable famine are particularly unpleasant to us who live in Countries where Slaves abound. No doubt some application has been made to you—but unless it may be in the articles of arms & provisions I do not see what assistance can be given them by Congress—besides, there is a difficulty arises in my mind which I will take the liberty of stating & which even if we had the means & authority in this State would make me very cautious how I acted—it is this, that there is at present not an Union of Sentiment in the french Empire & although we all wish well to the efforts of the patriotic

party & hope that their exertions will terminate in the establishment of a free & judicious system, yet it is impossible to say at present what may be the consequence, or whether they may be obliged before it is settled to proceed to hostilities—In any event, it must be the policy of this country to appear to favour no particular party or opinion—Our connection is with France, under whatever Government they may establish nor would we wish to risque offending them unnecessarily, for I have always been of opinion that our connection with her has never yet been throughly understood or improved to those useful purposes it might—in this situation I am therefor⟨e⟩ rather pleased than otherwise, that I have been officially obliged to give the kind of answer, which if I had possessed a competent authority to have interfered, I should certainly have been inclined to—I shall ever be pleased to hear of Your welfare & to assure you that I am with the highest Esteem & Respect Dear Sir Yours Truly

Charles Pinckney

